DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, taken alone or in combination, fails to disclose or render obvious an optical device or optical transceiver comprising, among other things, the second waveguide being formed between the second electrode and the ground electrode. 
The closest relevant prior art of record, Goodwill et al. (U.S. PG Pub. # 2017/0357140 A1), teaches a second waveguide that guides light in a second direction different than the first direction (fig. 7E, waveguide just below 79). However, the second waveguides is not formed between the second electrode and the ground electrode as claimed. The electrodes only encapsulate waveguides guiding light in the same direction as the first direction. 
Furthermore, Chen et al. (CN 110441928A), teaches a similarly claimed structure (fig. 3a and 3b), but fails to teach or suggest a second signal electrode as claimed. 
Moreover, Doerr et al. (U.S. PG Pub. # 2018/0039151 A1), teaches using two pairs of signal electrodes (220, 222 and 224, 226, RF signal, par. 0027) and not two signal electrodes and a ground electrode as claimed, nor the configuration for an operation between first and second electrodes receiving the same differential signal as claimed. 
. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294. The examiner can normally be reached M-F 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/CHAD H SMITH/Primary Examiner, Art Unit 2874